K's Media Appoints Mr. Andy Pang as Chief Operating Officer Thursday September 4, 1:38 pm ET BEIJING, Sept. 4 /Xinhua-PRNewswire/ K's Media (the "Company") (OTC Bulletin Board: KVME - News), a company engaged in specialized media and advertising activities in China, announced today that it has appointed Mr. Pang Linshun as its Chief Operating Officer. Mr. Pang has over 33 years of experience in media. He spent more than 10 years in the China market, in roles where he was primarily responsible for planning, implementation and assessment of advertising, sales promotion and merchandising programs; and supervising media planning and buying activities. Since 2007, as National Buying Director of Media Planning Group ("MPG"), Mr. Pang managed the purchasing activities of four offices located in Beijing, Shanghai, Guangzhou and Hong Kong, and worked to establish relations with numerous large companies.
